DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #17/373,139 filed on 07/12/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/12/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “A battery system comprising: a plurality of battery cell packs each having a first plurality of battery cells, the battery cell packs arranged in a second plurality of layers connectable to output connections of the battery system…” is indefinite since “a first plurality of layers” has not been previously recited.  Appropriate correction is required.
The claimed limitations of “layer(s)” is/are interpreted under the BRI to only mean group(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A battery system comprising: a plurality of battery cell packs each having a first plurality of battery cells, the battery cell packs arranged in a second plurality of layers connectable to output connections of the battery system…” is indefinite since “a first plurality of layers” has not been previously recited and “a first plurality of layers” must be first recited before “a second plurality of layers” and thus render the claim indefinite.
Claims 2-8 depend either directly or indirectly from claim 1 and thus are also rejected for the same reasons since they inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinterberger et al., (Hinterberger) CN 111989814A (English Translation).
Regarding claim 1: Hinterberger at least teaches and shows in Figs. 6-10: A battery system(40)(see Fig. 9) comprising: a plurality of battery cell packs(34) each having a first plurality of battery cells(10), the battery cell packs(34) arranged in a second plurality of layers(46) connectable to output connections(42, 44) of the battery system(40); a plurality of first switches(50)(see Fig. 10) each selectively connecting a battery cell pack(34) to either another battery cell pack(34) within a layer(46), or to an output connection(42,44) of the battery system; a plurality of second switches(also labeled as 50; see Fig. 10) each selectively connecting two of the layers(see Figs. 9-10); and a control system(52) coupled to the first switches(50) and the second switches(50), wherein the control system controls the first switches and the second switches to selectively connect one or more of the plurality of battery cell packs(34) in parallel(see Fig. 5) and one or more of the battery cell packs(34) in series(Fig. 4) based on a desired voltage and desired current provided to the outputs(42,44) of the battery system(40).
Accordingly claim 1 is clearly anticipated.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muenzel et al., (Muenzel) US 2021/0265710
Regarding claim 1: Muenzel at least teaches and shows in Figs. 9: A battery system(900)(see Figs. 9 or 10 and ¶[0240]) comprising: a plurality of battery cell packs(902,904,906) each having a first plurality of battery cells(C1-C6), the battery cell packs(902,904,906) arranged in a second plurality of layers(base circuit unit blocks (B1/B2); see ¶[0240]) connectable to output connections(901, 909) of the battery system(900); a plurality of first switches(SAj, j=1 to 4)(see Figs. 9-10) each selectively connecting a battery cell pack(902,904,906) to either another battery cell pack(902,904,906) within a layer(B1/B2), or to an output connection(901,909) of the battery system(900); a plurality of second switches(SBk k=1 to 4)each selectively connecting two of the layers(see Figs. 9-10); and a control system(see ¶[0163],[0297]) coupled to the first switches(SAj, j=1 to 4) and the second switches(SBk k=1 to 4), wherein the control system(see ¶[0163],[0297]) controls the first switches(SAj, j=1 to 4) and the second switches(SBk k=1 to 4) to selectively connect(note- The switching assemblies are operatively configured to selectively connect or disconnect any one or more of the battery cell units so as to vary a voltage output measured across the output terminals; see ¶[0332]) one or more of the plurality of battery cell packs(902,904,906) in parallel(see ¶[0101]) and one or more of the battery cell packs(902,904,906) in series(Figs. 8,20; see ¶[0047], ¶[0052], ¶[0188]-[0191],[0205], and [0216]) based on a desired voltage and desired current provided to the outputs(901,909) of the battery system(900).
Accordingly claim 1 is clearly anticipated.
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to teach or reasonably suggest, wherein the battery cell packs of an outer layer of the plurality of layers are combined in one of a first group and a second group, and the battery cell packs of an inner layer of the plurality of layers are in each case divided into a first inner group and a second inner group, wherein each layer includes the same number of battery cell packs.
Claims 9-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 9: A battery system comprising among other patentable features, “a first layer of at least three battery cell packs each including at least two battery cells, the battery cell packs of the first layer arranged with at least two of the at least three battery cell packs permanently connected in series and selectively connected in series by a first switch to either at least one battery cell pack of the at least three battery cell packs or a battery system output; a second layer of at least three battery cell packs each including at least two battery cells, the battery cell packs of the second layer arranged with at least two of the at least three battery cell packs permanently connected in series and selectively connected in series by a second switch to either at least one battery cell pack of the at least three battery cell packs of the second layer or a battery system output; a third switch selectively connecting the first layer and the second layer; and a controller configured to control the first switch, the second switch, and the third switch”.
Claims 10-17 depend either directly or indirectly from claim 9 and therefore are allowed over the art of record.
As in claim 18: A battery system comprising among other patentable features, “a first outer layer of at least three battery cell packs each including at least two battery cells, the at least three battery cell packs of the first outer layer permanently connected in series relative to one another and selectively connected by a first switch to one of a plurality of battery system outputs; a second outer layer of at least three battery cell packs each including at least two battery cells, the at least three battery cell packs of the second outer layer permanently connected in series relative to one another and selectively connected by a second switch to one of the plurality of battery system outputs; at least one inner layer of at least three battery cell packs each including at least two battery cells, at least two of the at least three battery cell packs permanently connected in series and selectively connected in series by a third switch to at least one of the at least three battery cell packs; a fourth switch selectively connecting the first outer layer to the at least one inner layer; a fifth switch selectively connecting the at least one inner layer to the second outer layer; and a controller configured to control the first, second, third, fourth, and fifth switches”.
Claims 19-20 depend either directly or indirectly from claim 18 and therefore are allowed over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 20, 2022